Citation Nr: 1639503	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The September 2014 Board decision granted the Veteran's application to reopen his claim of service connection for hypertension.  The decision also granted an evaluation of 10 percent for tendon lacerations, right long, ring, and little fingers.  The RO implemented the September 2014 Board decision in a December 2014 rating decision.  Although the April 2015 Supplemental Statement of the Case addresses the evaluation of the tendon lacerations and indicated the Board remanded the issue, this is erroneous.  The issue was decided by the Board, not remanded, and there has been no motion for reconsideration of the Board decision.  Accordingly, the issue is not on appeal.

In September 2014, the Board remanded these issues for further evidentiary development.  Additional development was completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  In this regard, the September 2014 Board remand directed the AOJ to provide the Veteran with a VA examination for PTSD and obtain a medical opinion for hypertension.   Examinations were scheduled (including for hypertension), however, the Veteran notified the RO that he had a medical procedure on one of the examination dates and therefore was unable to attend.  He further explained that he wished to wait to reschedule the examinations until the results of the medical procedure were available.  Thirty days after the aforesaid communication, the RO issued the Supplemental Statement of the Case without attempting to reschedule the examinations or notifying the Veteran that such readjudication and certification to the Board was imminent.  The Veteran has recently indicated he would be available to submit to VA examinations.  Thus, there is good cause to reschedule the PTSD examination, and, if necessary, the hypertension examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  Associate with the claims file any outstanding, relevant VA treatment records.

3.  Provide the Veteran's claims file to a medical professional for a medical opinion with respect to the claim of hypertension.  If it is determined that the requested opinion cannot be answered without an examination, one should be scheduled.

The examiner should review the claims file, and then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension should be considered to have either begun during or been otherwise caused by his military service.  A rationale should be provided for any opinion expressed.

4.   Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided and reviewed.  A rationale should be provided for any opinion expressed. 

The examiner should diagnose any current acquired psychiatric disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current psychiatric disability:

a) began during the Veteran's military service;

b) was otherwise caused by the Veteran's military service; and

c) was caused, or aggravated (permanently worsened) by the Veteran's thoracic spine disability.  

The examiner is informed that the Veteran was involved in a motor vehicle accident in service which has been determined to be the result of willful misconduct, and serves as a bar to VA benefits for any symptoms that are the result of that accident.  To the extent that it is determined that the Veteran's current psychiatric disability is the result of that accident, it should be so stated. 

5.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




